Citation Nr: 1221497	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  10-47 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses, including ambulance transport and diagnostic test fees, incurred in connection with treatment at Martin Memorial Medical Center from September 20, 2009, to September 24, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel




INTRODUCTION

The Veteran served on active duty from December 1948 to May 1951.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of a Department of Veterans Affairs (VA) Medical Center that partially denied payment or reimbursement of unauthorized medical expenses incurred in connection with treatment at Martin Memorial Medical Center in Stuart, Florida, from September 20, 2009, to September 24, 2009. 

The Board acknowledges that, in his November 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A hearing was scheduled for January 24, 2012.  However, the Veteran did not report for that scheduled hearing.  Nor did he provide any reason for his failure to attend or request that the hearing be rescheduled.  None of the notice letters regarding the hearing has been returned as undeliverable.  Accordingly, the Veteran's request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2011).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been in receipt of a 100 percent schedular rating for schizophrenia, undifferentiated type, since October 22, 1954.  

2.  The circumstances surrounding the Veteran's transport by ambulance to Martin Memorial Medical Center, and the extensive treatment he subsequently received at that facility prior to his transfer to a VA rehabilitation center, collectively indicate that he was experiencing a medical emergency and that VA or other federal facilities were not feasibly available throughout the entire period from September 20, 2009, to September 24, 2009, for which reimbursement of private medical expenses is sought.   
CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to reimbursement for unauthorized medical expenses incurred from September 20, 2009, to September 24, 2009, have been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.161 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks payment or reimbursement of the costs associated with unauthorized private medical treatment incurred from September 20, 2009, to September 24, 2009.  That treatment was initiated after the Veteran collapsed in church, prompting other members of his congregation to call an ambulance, which transported him to the emergency room of the Martin Memorial Medical Center.  Over the next four days, he underwent inpatient diagnostic testing and treatment for muscle spasms, syncope, generalized weakness, head pain, disorientation, confusion, anxiety, and related behavior changes.  Significantly, the Veteran's collective symptoms were initially suspected to constitute a stroke and were also considered suggestive of early-stage dementia.  However, no definitive diagnosis of cerebral hemorrhage or other cardiovascular abnormality was ultimately rendered.  Nor was the Veteran ever assessed with dementia or any related psychiatric or neurological disability.  Nevertheless, he was assessed on discharge with "altered mental status," for which his private hospital physicians recommended immediate follow-up testing and treatment at a VA nursing facility.

At the outset, the Board observes that VA has already compensated the Veteran for a portion of the above private medical services, which were covered under an insurance plan (Medicare B) separate from his own.  Nevertheless, the Veteran now asserts that full VA reimbursement is warranted for his September 2009 private treatment bills, notwithstanding the fact that he had health care coverage under an insurance plan (Medicare A) that would have partially allayed those costs.  In support of his claim, the Veteran contends that the private treatment he received on the above dates was of an emergent nature and that comparable VA medical care was unavailable within a time frame necessary to prevent severe and lasting consequences to his health.

When VA facilities are not capable of furnishing the care or services required, VA may contract with non-VA facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran receiving medical services in a VA facility until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility.  38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2011).

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2011); Malone v. Gober, 10 Vet. App. 539 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2011).

Nevertheless, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where:

(a)  Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b)  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c)  VA or other federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2011).

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).  

In this case, the record shows that the Veteran's sole service-connected disability is schizophrenia, undifferentiated type.  That disorder was not specifically addressed during the Veteran's September 2009 hospitalization.  However, that period of private inpatient care included treatment for mental health symptoms of anxiety, disorientation, and behavioral changes that had been previously attributed to the Veteran's schizophrenia by his long-term treating providers.  Even without such a clinical association, however, the mere fact that the Veteran received private treatment for psychiatric problems suggests a connection between that treatment and his service-connected disability.  Claims predicated on one psychiatric disorder also encompass benefits based on other psychiatric diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the Board recognizes that applies primarily to claims for service connection, rather than to appeals, such as the one at issue, which are filed under 38 U.S.C. Chapter 17.  

Regardless, the Board need not further consider whether the Veteran's September 2009 hospitalization included treatment for symptoms of his service-connected schizophrenia.  38 C.F.R. § 17.120(a) (2011).  Nor need the Board ascertain whether the above symptoms were manifestations of a nonservice-connected psychiatric disability associated with and held to be aggravating the Veteran's schizophrenia.  38 C.F.R. § 17.120(b) (2011).  On the contrary, such determinations, rendered in accordance with 38 C.F.R. § 17.120(a) and 38 C.F.R. § 17.120(b), are unnecessary in this case because the Veteran already meets the criteria outlined in 38 C.F.R. § 17.120(a)(3).  That is because his service-connected schizophrenia is rated as 100 percent disabling under the applicable provisions of the VA rating schedule.  Moreover, that total schedular rating has been in effect since October 22, 1954.  Schedule for Rating Disabilities, 1945 ed., 'The Psychoses,' Diagnostic Codes 9000-9004; 38 C.F.R. § 4.132, Diagnostic Codes 9201- 9210 (effective prior to November 7, 1996); 38 C.F.R. § 4.130, Diagnostic Code 9205(effective November 7, 1996).  The longstanding nature of the Veteran's schizophrenia rating indicates that it is a protected rating, which is not subject to future reduction and, thus, is considered permanent.  38 U.S.C.A. § 110 (West 2002).  Accordingly, having established that the Veteran's service-connected disability is productive of total, permanent impairment, the Board finds that he qualifies for reimbursement for emergent care or services for any disability provided that certain conditions are met.  38 C.F.R. § 17.120(a)(3).  

Specifically, the Board must now consider whether a medical emergency existed on the dates in question such that any delay in treatment would have been hazardous to the Veteran's life or health.  38 U.S.C.A. § 1728(a)(1); 38 C.F.R. § 17.120(b).  Additionally, the Board must ascertain whether alternatives to private hospitalization such as VA or other federal facilities, were feasibly available.  38 U.S.C.A. § 1728(a)(3) (West 2002); 38 C.F.R. § 17.120(c) (2011).  Finally, the Board must determine that the private treatment for which reimbursement is being sought did not extend past the date on which the medical emergency ended.  In this regard, the Board notes that an emergency is deemed to have ended at that point in which a VA physician determines, based on sound medical judgment, that a Veteran who received private emergent care could have been transferred or otherwise reported to a VA medical center for continuation of treatment.  38 C.F.R. § 17.121 (2011).

Additionally, the Board notes that the factors contemplated under 38 U.S.C.A. § 1728(a)(1) and 38 U.S.C.A. § 1728(a)(3) are interrelated as the urgency of the private treatment in question bears directly on the issue of whether a VA or federal facility was feasibly available.  Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  Moreover, the Board considers it significant that the applicable regulatory provisions expressly note that one example of a situation in which VA or other federal facilities would not be considered feasibly available, and an attempt to obtain them beforehand would be considered unreasonable, arises when a Veteran is brought to a hospital in an ambulance and the on-site medical personnel determine that the nearest available appropriate level of care is at a non-VA treatment center.  38 C.F.R. § 17.1002(c).  That was the case here. 

The record shows that the Veteran effectively lost consciousness during the September 20, 2009, church service and thereafter was transported by ambulance to the emergency room of Martin Memorial Medical Center, where personnel admitted him for inpatient treatment.  Significantly, the September 2009 hospitalization report clearly shows that those private hospital personnel were aware that the Veteran was normally treated at a VA medical facility.  Therefore, their decision to admit and treat him over a period of several days indicates that they considered his condition too serious to delay care so that he could be transported to his customary VA treatment center.  Moreover, the Board considers it significant that, over the next four days, the Veteran underwent extensive diagnostic testing, including Magnetic Resonance Imaging (MRI) and computed tomography (CT) scans of the brain, and a full neurological workup.  While none of those procedures yielded a definitive diagnosis, their execution indicated the overall gravity of the Veteran's condition.  

In light of the foregoing, the Board finds that the Veteran's demonstrated need for ambulance transport, in tandem with the decision of the private hospital personnel to admit him for immediate and extensive inpatient care,  notwithstanding their knowledge of his normal VA treatment regimen, are sufficient to establish the existence of a medical emergency for which any delay in treatment would have jeopardized the Veteran's life or health.  38 U.S.C.A. § 1728(a)(1) (West 2002); 38 C.F.R. § 17.120(b) (2011).  Additionally, the Board finds that the above combined factors effectively indicate that VA or other federal facilities were not feasibly available during the relevant time period.  38 U.S.C.A. § 1728(a)(3) (West 2002); 38 C.F.R. § 17.120(c) (2011).  

Moreover, the Board considers it significant that, upon the Veteran's release from the private hospital on September 24, 2009, he was immediately transferred to a VA nursing facility so that he could follow up with his customary medical providers.  The notice of transfer and the instructions for follow-up treatment were later corroborated by the Veteran himself in his November 2010 substantive appeal.  Specifically, he indicated that, immediately upon leaving Martin Memorial Medical Center, he had been admitted to a VA rehabilitation facility, where he had remained for "weeks before [he] could walk again and the pain [in his head] went away."  The Board considers the Veteran competent to provide an account of the circumstances surrounding his private and VA treatment.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, his account is considered credible in the absence of contradictory evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Based on the foregoing documentation from the Veteran's private medical providers, and his own corroborating statements, the Board concludes that the earliest instance in which the Veteran could have been transferred, or otherwise reported, to a VA medical center for continuation of treatment was September 24, 2009.  In reaching that conclusion, the Board acknowledges that a VA physician has not specifically opined that the Veteran's health precluded his transfer to a VA facility prior to that date.  38 C.F.R. § 17.121 (2011).  Nevertheless, in the absence of any statements from VA medical personnel addressing that question, and in light of VA's statutory duty to render a decision based on the totality of the record, the Board has no basis to find that the Veteran was stable for transfer at any time before September 24, 2009.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Significantly, that date coincides with the date of his release from the private hospital and transfer to a VA facility.  38 C.F.R. § 17.121 (2011).  Thus, resolving all reasonable remaining doubt in the Veteran's favor, the Board finds that his private inpatient treatment did not extend beyond the date on which his medical emergency ended.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In sum, the Board finds that the evidence of record establishes that the Veteran has a total disability, permanent in nature, resulting from his service-connected disorder.  38 C.F.R. § 17.120(a)(3) (2011).  Additionally, the Board finds that the evidence is at least in equipoise as to whether the Veteran's September 2009 private inpatient care was rendered in connection with a medical emergency of such nature that a delay would have been hazardous to life or health, and whether VA or other federal facilities were feasibly available during the relevant time period.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2011); Zimick v. West, 11 Vet. App. 45, 49 (1998).  The Board further finds that the Veteran's private hospitalization did not extend past the date on which his medical emergency ended.  38 C.F.R. § 17.12 (2011).  Therefore, the Board concludes that the Veteran meets all of the requisite criteria for reimbursement of his private medical expenses for the period from September 20, 2009, and September 24, 2009.  Therefore, entitlement to reimbursement of those expenses is warranted.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1999).  

As this decision represents a complete award of the benefits sought on appeal, the Board need not consider whether payment or reimbursement for emergency services is warranted under alternate statutory and regulatory criteria.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.  Nor need the Board address whether VA's duties to notify and assist the Veteran have been met.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In any event, the Board observes that, regardless of outcome, the duties to notify and assist do not extend to claims, such as the one at issue, which fall within the parameters of 38 U.S.C. Chapter 17.  38 C.F.R. §§ 17.123-17.132 (2011); Barger v. Principi, 16 Vet. App. 132 (2002); Manning v. Principi, 16 Vet. App. 534 (2002) (VA's duties to provide notice and assistance to claimants have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive).






ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses, including ambulance transport and diagnostic test fees, incurred in connection with treatment at Martin Memorial Medical Center from September 20, 2009, to September 24, 2009, is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


